Citation Nr: 9918800	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-23 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) during the time 
frame between February 8, 1996, and February 25, 1997.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from July 1966 to 
November 1966 and from December 1966 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for PTSD and 
assigned a 30 percent disability rating for the disorder, 
effective February 8, 1996, the date of evaluation by a 
psychiatrist.

Additional evidence was developed and by rating decision 
dated in September 1998, the RO increased the disability 
rating for the veteran's PTSD from 30 to 100 percent, 
effective February 26, 1997, the date of hospitalization of 
the veteran at a VA medical facility for psychiatric 
purposes.  Because the 100 percent rating was not made 
effective February 8, 1996, the Board finds that the issue of 
increased rating for PTSD remains in contention.  In 
Fenderson v. West 12 Vet. App. 119 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) noted at the time of 
initial rating, separate ratings may be assigned for separate 
periods of time based on facts found.

Without having received a notice of disagreement, the RO 
issued a supplemental statement of the case as to the issue 
of entitlement to an earlier effective date for the grant of 
the 100 percent evaluation, and requested that the veteran's 
representative submit a VA Form 646, presenting argument on 
the earlier effective date issue.  The veteran's 
representative submitted the VA Form 646, containing argument 
as to entitlement to an earlier effective date for the 100 
percent evaluation, to the RO in March 1999.  The 
representative's statement could constitute a notice of 
disagreement as to the effective date and would ordinarily 
require that that issue be remanded for issuance of a 
statement of the case in response to the notice of 
disagreement.  38 U.S.C.A. § 7105 (requiring the issuance of 
a statement of the case in response to notice of 
disagreement); see Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).  In this 
case, however, the question of the veteran's entitlement to 
an earlier effective date for the 100 percent evaluation is 
encompassed in the question, developed for appellate 
consideration, of whether the veteran is entitled to an 
original evaluation in excess of 30 percent for the period 
from February 5, 1996 to February 25, 1997.

The Board notes that the veteran has not claimed entitlement 
to an earlier effective date for the grant of service 
connection for PTSD.


FINDING OF FACT

During the period from February 5, 1996 to February 25, 1997, 
the veteran's PTSD was manifested by an anxious and depressed 
affect, fears of loosing control, and flash backs without 
more than considerable social and industrial inadaptability 
and without flattened affect; circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD between  February 8, 1996, and February 26, 1997, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
disability and subsequently appeals the RO's initial 
assignment for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for PTSD following the initial award of service 
connection for PTSD, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the grant of the maximum benefit sought, that being 100 
percent disability rating, effective February 26, 1997.  See 
Fenderson v. West, Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.

The veteran's service-connected PTSD was evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for psychiatric 
disabilities effective prior to November 7, 1996.  Effective 
November 7, 1996, during the pendency of this appeal, the 
rating schedule was amended with regard to rating mental 
disabilities.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version more favorable to him.  See Karnas v. 
Derwinski. 1 Vet. App. 308 (1991).

According to the regulation in effect prior to November 7, 
1996, a 30 percent rating is for assignment where there is 
definite social and industrial inadaptability.  A 50 percent 
rating is for assignment when the ability to establish or 
maintain effective and favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to also result in considerable industrial 
impairment. 

The next higher rating of 70 percent is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The maximum rating of 100 percent is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought of behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior or 
when the veteran is unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411.

The Board notes that in Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. 4.132 was "qualitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting statutory requirements that the Board "reach a basis" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" should be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability "more than moderate but less that rather 
large."  VAOPGCPREC 9-93 (1993).  The Board is bound by this 
interpretation of the term "definite".  The undersigned notes 
that this explains the reference to the criteria for the 30 
percent evaluation being "definite" or "moderately enlarged" 
in degree.

The "new" rating criteria permit a 30 percent rating for the 
veteran's PTSD when there is the following disability 
picture:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often) chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The "new" rating permit a 50 percent rating for the veteran's 
PTSD when there is the following disability picture:  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The "new" rating criteria for the next higher rating of 70 
percent are met when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

The "new" rating criteria permit a 100 percent schedular 
rating for PTSD where there is the following disability 
picture:  Total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss or 
names of close relatives; own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

VA's General Counsel has held that:

On its face, the amended regulation is 
neither more nor less beneficial to the 
claimant than the prior provisions.  In 
some cases, the amended regulation may be 
more beneficial to the claimant than the 
prior provisions, because the evidence in 
the case does not reflect symptoms or 
manifestations associated with the higher 
rating under the amended regulation.  In 
some cases, however, although the 
amendments were not designated to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates 
that the claimant has symptoms or 
manifestations which, under the rating 
provisions, are associated with the 
rating higher than that which may have 
been assigned by the agency of original 
jurisdiction under the prior, specific 
and more subjective regulations.  
Accordingly, it will be necessary for 
those with adjudicatory responsibilities 
to determine, on a case by case basis, 
whether the amended regulation, as 
applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.  

VAOPGCPREC 11-97 (1997).

The Board notes the effective date of an award of increased 
compensation shall be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim for an increased rating is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a) (b); 38 C.F.R. 
§ 3.400 (o)(2).

The RO granted service connection for PTSD in a rating 
decision dated in October 1996.  A 30 percent evaluation was 
assigned, effective February 8, 1996.  This date was the date 
the veteran was seen by a VA staff psychiatrist.  At that 
time it was indicated that he had started a homeless veterans 
program.  The veteran complained that since Vietnam, he had 
experienced startle reactions and insomnia.  He indicated he 
had been involved in 5 marriages.  He also reported 
flashbacks, nightmares, and fears that he would lose control 
and do something destructive.  He related he had been self-
medicating with cocaine, marijuana, and alcohol.  He was 
currently drug and alcohol free, but believed that he was 
having some withdrawal from the alcohol.  He claimed he had 
never been able to work extensively.  His longest job was 
about 6 months in duration.  During the past 10 years, he had 
had 20 different jobs.

On examination he was described as reasonably groomed and 
dressed.  Manner was nervous.  He was oriented and 
cooperative.  Speech was fluid.  Thought was clear.  Affect 
was anxious and depressed.  He denied suicidal and homicidal 
ideation.  He could remember four words after the lapse of 
several minutes.  Judgment and insight were fair. 

The diagnoses were:  PTSD; alcohol dependency, in remission; 
cocaine dependency, in remission.  Medications included .5 
milligrams of Ativan 3 times a day and 1 as necessary; 50 
milligrams of Trazadone, 1 two hours before sleep every two 
nights, then 2 two hours before sleep.  The veteran was 
instructed to keep his appointments and to return to see the 
physician in 3 months or as necessary.  

The veteran was seen by the same VA psychiatrist on May 10, 
1996.  He stated that he was better.  He indicated that the 
Ativan he was taking was helping.  He was currently driving a 
truck for a  company and was doing very well.  He had not 
been drinking.  He had dropped to taking just 2 Trazadones at 
night because he was too sleepy in the morning.  He had no 
headaches until he started taking Elavil.  He stated that he 
was easily distressed, especially when reminded of Vietnam.  
He reported that these periods of stress would last, with 
flashbacks, about 2 seconds or up to 20 minutes.

On observation he was described as alert and cooperative.  He 
was dressed in his company uniform.  Speech was fluid, 
thought was coherent, and affect was euthymic.  The 
assessments were:  PTSD; and alcohol dependency, in 
remission.  He was to take 50 milligrams of Trazadone, 2 
tablets at bedtime.  He was to discontinue taking Elavil.  He 
was to take 1 milligram of Ativan in the morning and 1 at 
bedtime, and .5 milligrams at noon.  He was to return in 3 
months.

The veteran was seen for VA staffing purposes on May 16, 
1996.  His chief complaints were nightmares, flashbacks, 
hypervigilance, insomnia, crowd avoidance, self-isolation, 
irritability, and an inability to trust others.

It was reported that he had had 60 jobs.  He had entered the 
local homeless vet program and had been hired by Perma Grass 
recently.  He was given a global assessment functioning score 
of 55.  Notation was made that he had a daily fear of losing 
control of his aggressive impulses and he stated that he had 
symptoms of PTSD daily.

Subsequently, the veteran was hospitalized at the VA Medical 
Center in Palo Alto on February 26, 1997, primarily for 
treatment and evaluation of his PTSD.  That date became the 
effective date of the award of the 100 percent rating for 
PTSD.  

The pertinent medical evidence consists of reports of two 
visits with a VA psychiatrist in February and May 1996 and 
the report of a staffing evaluation of the veteran in mid-May 
1996.  These records show that while he was found to have 
made a poor occupational adjustment on his staffing interview 
in May 1996, that record and all of the other pertinent 
records show that the veteran was employed.  The records also 
show that the veteran reported a history of frequent job 
changes, but do not document any current on-the-job 
difficulties.  

At the time of the February 1996 visit, while the veteran 
expressed various complaints, he was described as reasonably 
groomed and dressed.  Additionally, although affect was 
anxious and depressed and affect and judgment were fair, he 
was described as alert and cooperative, his speech was slow, 
his thought was coherent, and he denied suicidal or homicidal 
ideation.  When the veteran was seen in May 1996 he also 
indicated that he was doing better at that time and he was 
working and driving a truck for a company.  At the time of 
that visit he was in his company uniform and was described as 
alert and cooperative.  His speech was full, thought was 
again coherent, and affect was euthymic.

He was seen for evaluation purposes in mid-May 1996, and his 
global assessment of functioning score was 55.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)  A score of between 55 and 60 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Not withstanding the veteran's reported history 
of frequent job changes and marriages; the record during the 
period from February 8, 1996 to February 25, 1997 does not 
document occupational or social difficulties during that 
period, such as would permit a finding that his PTSD was 
causing more than considerable social and industrial 
inadaptability.

The new criteria for rating psychiatric disabilities did not 
become effective until November 7, 1996, and could not serve 
as the basis for a higher rating prior to that date.  Rhodan 
v. West, 12 Vet. App. 55 (1998); 38 C.F.R. § 3.114 (1998).  
Given the veteran's ongoing employment, it cannot be found 
that his disability resulted in total occupational 
inadaptability.  Thus a 100 percent rating would not be 
warranted under the new rating criteria.  There were no 
reports that he had any periods when he was unable to perform 
occupational tasks.  His speech was reported to be normal or 
even fluent, and his memory was intact.  Further, his 
judgment was fair.  In short there is no evidence that he met 
the new criteria for a 50 or 70 percent evaluation during the 
period from February 8, 1996 to February 25, 1997.

In view of the foregoing, the Board finds that the overall 
degree of functional impairment produced by the veteran's 
service-connected PTSD during the time frame between February 
8, 1996, and February 26, 1997, is within the range 
contemplated by the 30 percent evaluation which was assigned.  
The preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for PTSD during 
that time frame and the claim is therefore denied.


ORDER

A disability rating in excess of 30 percent for PTSD for the 
time period between February 8, 1996, and February 26, 1997, 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

